MEMORANDUM **
Ayaub Shakeel, a native and citizen of Pakistan, petitions for review of the Board of Immigration Appeals’ summary affir*952manee without opinion under 8 C.F.R. § 3.1(e)(4) of an Immigration Judge’s denial of his applications for asylum and withholding of deportation under section 243(h) of the Immigration and Nationality Act. One member of the BIA entered the decision of the Board.
We review the decision of the Immigration Judge (“IJ”). The IJ made no express adverse credibility finding. Taking all of the petitioner’s testimony as true, we conclude that the harm petitioner suffered does not rise to the level of past persecution and the evidence as a whole does not compel a finding of a well founded fear of future persecution.
In failing to qualify for asylum, Shakeel necessarily failed to satisfy the more stringent standard for withholding of removal. See Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995 (9th Cir.2003). Because Shakeel presented no evidence that it is more likely than not that he would be tortured upon return to Pakistan, the IJ properly rejected his claim under the Convention Against Torture, See Kamalthas v. Ins, 251 F.3d 1279, 1284 (9th Cir.2001).
The petition for review is DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.